DEATAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Receipt is acknowledged of claims filed on 12/22/2020

Claims 1-20 are presented for examination.

Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance:
Independent claims 1, 8 and 16 are allowable in view of any of the references search below considered to be closest to the applicant subject matter and does not teach at least one of the following similar limitations of claim 1 nor the combination thereof.

“
A provider network for cloud-computing services, the provider network
comprising:
one or more computing devices, each computing device including a processor and
memory, the memory storing instructions executable by the respective processor, 


receiving a request for a client to communicate with a satellite;

comparing parameters of the request with capabilities of one or more
antennas to determine a targeted time slot for a selected antenna that is compatible with the request; and

outputting, to a ground station communicatively coupled to the one or
more antennas, an indication of the targeted time slot and the selected antenna..”


Therefore, claims 1-20 are considered novel and non-obvious and are therefore allowed.


The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure: Rao (CN110212969 A).

Application differs from Rao by putting a targeted time slot as a parameter in the client request. 





Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY LAFONTANT whose telephone number is (571)272-3037.  The examiner can normally be reached on 9:00AM -5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on 571-272-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/GARY LAFONTANT/Examiner, Art Unit 2646